*195OPINION OF THE COURT
PER CURIAM.
Appellant operates a business in the unincorporated area of Dade County, Florida. In October of 1983, Dade County ordered the business closed because of an ordinance adopted by the Court on February 19, 1983. The Appellant filed a zoning application requesting a variance. On June 13, 1984, the ZAB granted Appellant’s application and Appellant was granted a use variance for a period of five (5) years, said term to expire on June 18, 1989.
The City National Bank, As Trustee, and Briar Bay Shopping Center Ltd., the Intervenors, filed an Appeal on this matter to the Metropolitan Dade County Commission. The Metropolitan Dade County Commission reversed the ZAB decision without hearing testimony from any party or from the Intervenors but rather relied upon the statements made by the attorneys for the Intervenors. This is contrary to the requirement that to review a decision by the ZAB the Dade County Commission is empowered to hear testimony and evidence and attorney’s comments and arguments are not evidence, Houck v. State, 421 So. 2d 1113 (Fla. 1st DCA 1982).
Therefore, we reverse and remand and send this matter to the Dade County Commission to have a full hearing on this issue and determine the merits of the original Appeal.